Title: From James Madison to Robert Williams, 4 November 1806
From: Madison, James
To: Williams, Robert



Sir
Department of State 4 Novr. 1806

I have the honor to inform you, that the accounts, of late received from the South Western Quarter of the United States, of which the Mississippi Territory makes a part, render it proper, in the opinion of the President, that you should immediately repair to your government.  On your arrival there, you will find in the hands of Mr. Meade, the instructions, which have been given, relative to the State of things, which may involve your duties, and will of course receive yourself any others, which may subsequently get to hand.  I have the honor to be, Sir, with very great respect, Your most obed. Servt.

James Madison

